Citation Nr: 0928732	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  02-06 173	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial compensable rating prior to October 
23, 2008, and a rating in excess of 10 percent for residuals, 
post operative partial thyroidectomy with scar thereafter. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1985 to October 
1988. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  By rating action of March 
2009, the evaluation assigned for the Veteran's thyroidectomy 
scar was increased to 10 percent, effective October 23, 2008.  
In an April 2009 statement, the Veteran indicated 
disagreement with the evaluations assigned and with the 
effective date for the increased rating.  

The Board notes that the Veteran's original claims folder has 
been lost, and that the current file is a rebuilt one. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, this case is complicated by the fact that the 
Veteran's original claims file was lost.  Even though the RO 
has made some attempts to rebuild the claims file, further 
efforts are required.  Therefore, the RO should, to the 
extent possible, ensure that outstanding pertinent records 
are associated with the rebuilt claims file.  

The Board first notes that the Veteran's original rating 
decision on this issue is not associated with the claims 
file.  That rating decision granted service connection at a 
noncompensable rate for residuals, post operative partial 
thyroidectomy with scar.

The RO should, to the extent possible, print copies of all 
computerized records, including rating decisions, VA-
generated letters, Statements of the Case, Supplemental 
Statements of the Case, and all other VA-generated evidence 
and associate them with the claims file.  

The Board also notes that the Veteran does not appear to have 
been notified that her original claims file was lost.  The RO 
should notify the Veteran that her original claims file was 
lost and that it has been rebuilt.  The RO should also notify 
the Veteran of the evidence that is currently part of the 
claims file and ask her to submit any additional evidence she 
may have in her possession.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct another search 
of its own facility in an attempt to 
locate the original claims file.  
Documentation of the search efforts should 
be made and associated with the claims 
file.

2.  If the original claims file cannot be 
obtained the RO/AMC should undertake the 
appropriate action to obtain, to the 
extent possible, all computerized records, 
including rating decisions, VA-generated 
letters, Statements of the Case, 
Supplemental Statements of the Case, and 
all other VA-generated evidence and 
associate them with the claims file.  All 
reconstruction efforts must be documented 
and associated with the claims file along 
with additional procedures that the RO 
finds appropriate for reconstructing the 
claims file.  If no additional records are 
available, documentation to that effect is 
required and should be associated with the 
file. 

3.  The RO/AMC should notify the Veteran 
that her original claims file was lost and 
that it has been rebuilt.  The RO/AMC 
should also inform the Veteran of what 
evidence is currently of record and ask 
the Veteran to provide any additional 
evidence that she may have in her 
possession.

4.  After completion of the foregoing, the 
RO/AMC should review and readjudicate the 
claim.  If the benefit sought is not 
granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

